DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 15-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 contains the limitation “Nano leather technology.” It is unclear what meets the scope of this limitation. In efforts to further prosecution the limitation will be omitted. 
Claim 15 contains the limitation “stretchable, foam technology.” It is unclear as to what amount of elasticity meets the limitation of “stretchable” and what meets the limitations of “foam technology.” In efforts to further prosecution the limitation will be interpreted as requiring any foam, foam composite, or foam-like material. 
Claim 17 contains the limitation “stretchable fabric.” It is unclear as to what amount of elasticity meets the limitation of “stretchable.” In efforts to further the prosecution the limitation will be interpreted as “fabric.” 

Claim 18 contains the limitation “stretchable foam material” of claim 15. There is insufficient antecedent basis for this limitation in the claim. In efforts to further the prosecution the limitation will be omitted.
Claim 20 contains the limitation “the exterior shell” of claim 15. There is insufficient antecedent basis for this limitation in the claim. In efforts to further the prosecution the limitation will be omitted.
Claims 24-26 contains the limitation “Nano-submergible web technology.” It is unclear what constitutes the claimed material as it appears to be either an intended use limitation of a web or specific type of treatment which does not appear to be defined in Applicant’s specification. In efforts to further prosecution the limitation will be omitted. 
Claim 27 contains the limitation “new leather technology.” It is unclear what meets the scope of this limitation. In efforts to further prosecution the limitation will be omitted. 
Claim 30 contains the limitation “Nano PCM fabric technology” and “new leather material.” It is unclear what constitutes the claimed limitations. In efforts to further prosecution the limitation will be omitted.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 8-9, 11, 13, 15-19, 24-25 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2004/0200094 to Baychar.
Regarding 1-2, 8, 11, 15, 19
	Baychar teaches an upper material for a boot comprising  a breathable polyester or cotton fabric nonwoven material which may be treated with water-resistant or waterproof nanotechnology and a synthetic polymer soling material (Baychar, abstract, paragraphs [0032], [0054], and [0134]). Baychar teaches that any fiber, fabric, foam, foam composite, thermal breathable membrane or flocked fiber blend may be treated with a thermally regulating PCM coating technology (Id., paragraph [0143]). 	Baychar teaches that the fabric layers may be combined with breathable foams in a sandwiched structure (Id., figure 1, paragraphs [0077] and [0093]). 
In the event it is shown that Baychar does not disclose the claimed invention, including the claimed ranges, with sufficient specificity, the invention is obvious because Baychar discloses the claimed constituents and discloses that they may be used alternatively or in combination, and Baychar discloses each of the ranges which substantially overlap with the claimed ranges, to successfully practice the invention of Baychar based on the totality of the teachings of Baychar.    
Regarding Claims 9 , 13, 16-19, 24-25
	As set forth above, Baychar teaches that any fiber, fabric, foam, foam composite, thermal breathable membrane or flocked fiber blend may be treated with a thermally regulating PCM coating technology (Id., paragraph [0143]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to treat the Nano-coated fabrics of Baychar with the PCM treatment of Baychar to further enhance the properties of the fabrics, and to fully practice the invention of Baychar including all possible embodiments.
	Baychar teaches that the foam and fabric layers may be ultrasonically bonded together and may comprise polyester foam material (Id., paragraph [0031]-[0032], [0097], [0142]). 
Regarding Claim 27
Regarding the composite being adjustable, thermally regulating, soil, odor, bacteria, UV, abrasion and water-resistant, although the prior art does not disclose these properties specifically, the claimed properties are deemed to naturally flow from the structure in the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Claims 4, 6, 20- 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baychar, as applied to claims 1-2, 8-9, 11, 13, 15-19, 24-25 and 27 in view of KR-2004-0023653 to Yang.
Regarding Claims 4, 6, 20 and 22

Regarding Claim 21
Regarding the composite being adjustable, thermally regulating, soil, odor, bacteria, UV, abrasion and water-resistant, although the prior art does not disclose these properties specifically, the claimed properties are deemed to naturally flow from the structure in the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Claims 3, 10, 12, 14, 26 and 28-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baychar, as applied to claims 1-2, 8-9, 11, 13, 15-19, 24-25 and 27 in view of USPN. 5,943,793 to Clements.
Regarding Claim 3, 10, 12, 14, 26 and 28-30

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the shoe or boot of Baychar, and to use the specific stitching attachment means, as taught by Clements, motivated by the desire to form a conventional shoe or boot comprising an attachment means between the sole and the upper which is known in the art to be predictably suitable for use in shoe and boot applications.

Claims 5, 7, 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baychar in view of Yang, as applied to claims 4, 6, 20- 22 in view of 5,943,793 to Clements.
Regarding Claim 5, 7, 23
Baychar does not specifically teach how the sole material is attached to the composite structure. Therefore, it would have been necessary and obvious for one of ordinary skill in the art at the time the invention was made to look to the prior art for exemplary attachment means used in boots and footwear. Clements provides this conventional teaching, showing a shoe or boot with an upper component which is stitched to the sole (Clements, abstract, column 2, lines 6-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/VINCENT TATESURE/Primary Examiner, Art Unit 1786